 

Case 2:20-mj-00799-CG Document1 Filed 03/03/20 Page 1 of 1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
v. )
) Case No: 20 m) 199
Edvin Eledi VICENTE-Payes
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of March 01, 2020 in the county of Dona Ana in the State and District of New Mexico, the defendant violated
8 U.S.C. §1326(a)(1),.(2)(Re-Entry After Deport), an offense described as follows:

an alien, who had been previously arrested and deported from the United States and who had not received the consent of
the appropriate authority of the United States to reapply for admission into the United States, was found in the United
States, being willfully in the United States unlawfully

This criminal complaint is based on these facts:
The defendant was encountered near The United States Border Patrol Checkpoint located on, Interstate 25 mile marker 26,
in Dona Ana County New Mexico on March 1, 2020 by Border Patrol Agents. When questioned as to his citizenship, the
defendant admitted to being a citizen of Guatemala without authorization to enter or remain in the United States. Records
checks indicated that the defendant was deported from the United States to Guatemala on November 7, 2019. There is no
evidence to indicate that the defendant has received the permission of the appropriate authority to reapply for admission
into the United States.

[] Continued on the attached sheet.

LO LLED

OF: Complainant's Signetire.

Jesus Diaz Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: March 3, 2020

 

CARMEN 'E GARZA
City and state: Las Cruces, N.M. US. MAGIS1 TE JUDGE

Printed name and title
